2012 Investor Presentation Forward-Looking Statements 2 This presentation may include certain “forward-looking statements,” which are made in good faith by Kearny Financial Corp. (the “Company”) pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties, such as statements of the Company’s plans, objectives, expectations, estimates and intentions that are subject to change based on various important factors (some of which are beyond the Company’s control).In addition to the factors described under Item 1A. Risk Factors in the Company’s Annual Report on Form 10-K, the following factors, among others, could cause the Company’s financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: •the strength of the United States economy in general and the strength of the local economy in which the Company conducts operations, •the effects of and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System, inflation, interest rates, market and monetary fluctuations, •the impact of changes in financial services laws and regulations (including laws concerning taxation, banking, securities and insurance), •changes in accounting policies and practices, as may be adopted by regulatory agencies, the Financial Accounting Standards Board (“FASB”) or the Public Company Accounting Oversight Board, •technological changes. •competition among financial services providers and, •the success of the Company at managing the risks involved in the foregoing and managing its business. The Company cautions that the foregoing list of important factors is not exclusive. The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. •Kearny is committed to meeting the financial needs of the individuals, businesses, and communities we serve throughout Northern and Central New Jersey. •By providing a superior level of service, we hope to earn your long-term loyalty and become your financial partner for many years to come. Whether it is a loan request, information on a deposit product or assistance with one of our other financial services, we pledge to respond quickly, professionally and in a manner that puts your needs first. •We value and respect our customers and employees and will strive to maintain an environment within which employees will want to work and customers will want to bank. Overview 3 Mission statement •Founded in 1884 •4th Largest publicly traded mutual holding company •Market capitalization ($617 million) Company Overview 4 Note: Financial data as of June 30, 2012; Market data as of November 5, 2012 §Conservative savings bank §Seasoned acquirer and integrator §Experienced New Jersey residentialreal estate lender §Solid financial condition §Conservative and well-capitalized balance sheet Kearny Financial Corp. Background 5 Who we were prior to stock issuance §Progressive community bank §Seasoned acquirer and integrator §Experienced New Jersey residential, commercial and SBA real estate lender §Stable financial condition §Well-capitalized balance sheet Kearny Financial Corp. Background 6 Who we are today Kearny Financial Corp. Background 7 Growth through strategic mergers & acquisitions Seller Completed Type Assets Branches 1st Bergen Bancorp 3/31/1999 Thrift 4 Pulaski Bancorp, Inc.
